Citation Nr: 0710033	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  04-30 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1966 and April 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision.  


FINDINGS OF FACT

1.  The veteran is service-connected for residuals of a shell 
fragment wound to the right forearm, with complete loss of 
ulnar nerve and mild injury to the median nerve, rated at 70 
percent and residuals of an injury to the right deltoid 
muscle with deep scar and hypesthesia, rated at 30 percent, 
for a combined evaluation of 80 percent.  

2.  The veteran has indicated that he completed four years of 
college, has experience in sales, and last worked in August 
2002.  

3.  The veteran's service connected disabilities do not 
preclude him from securing or following a substantially 
gainful occupation.


CONCLUSION OF LAW

The criteria for the award of a TDIU are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in February 2003 and 
March 2004.  The RO specifically informed the veteran of the 
evidence required to substantiate his claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, that he should submit such evidence 
or provide VA with the information necessary for VA to obtain 
such evidence on his behalf, and to submit any evidence in 
his possession pertaining to his claim.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains a VA examination report and lay statements.  The 
Board notes the veteran's representative's assertion that the 
March 2003 VA examination report was insufficient because the 
examiner failed to discuss how the veteran's impairment 
affected his physical and sedentary employment.  The 
representative also cited to VA's failure to obtain the 
veteran's employment information.  However, the Board finds 
that there is sufficient evidence in the record upon which to 
make a decision and the representative has failed to 
demonstrate that pertinent information would be found if 
either evidence was further developed or obtained.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to the claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claim, no effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issue discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

Analysis

Entitlement to a TDIU rating due to service-connected 
disabilities requires impairment so severe that it is 
impossible for the average person to follow a substantially 
gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, the 
central inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  For purposes of determining the above 
ratings, disabilities resulting from common etiology or a 
single accident will be considered as one disability.  38 
C.F.R. § 4.16(a)(2).  

A TDIU rating is warranted when the veteran is unable to 
secure and follow a substantially gainful occupation solely 
by reason of service-connected disabilities. Consideration 
may be given to the veteran's level of education, special 
training, and previous work experience in arriving at a 
conclusion, but not to his age or to the impairment caused by 
non-service-connected disabilities.  38 C.F.R. §§ 3.341, 
4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the veteran has been granted a 70 percent 
disability rating for his residuals of shell fragment wound 
of the right forearm with complete loss of ulnar nerve and 
mild injury to the median nerve and a 30 percent rating for 
his residuals of injury to the right deltoid muscle with deep 
scar and hypesthesia.  Thus, he meets the schedular 
requirements for consideration for a TDIU rating.  The 
remaining issue is whether his service-connected disabilities 
prohibit him from sustaining gainful employment, such that a 
TDIU rating may be assigned.

The veteran has asserted that he is unemployable because 
"most jobs require the use of computers and [he is] unable 
to [keep] pace to perform the job[s]."  

On his claim for TDIU, the veteran indicated that he 
completed four years of college and had worked in sales.  
Additionally, there is a letter from the veteran's former 
employer indicating that the veteran had worked doing odd 
jobs for him for six weeks but had been unable to do tasks in 
an efficient or timely manner due to his right hand and arm.      

On VA examination in March 2003, the examiner noted that the 
veteran had right thenar and hypothenar atrophy and weakness 
of the interossei muscles, his grip was diminished at 3/5, he 
was unable to completely flex his right thumb, and fine 
movement of the hand was markedly decreased.  The examiner 
concluded that the gunshot wound of the right arm resulted in 
minimal loss of function of right biceps and moderate loss of 
function in the right hand secondary to radial nerve injury.  
He also noted mild right ulnar nerve injury, decreased right 
radial pulse, and normal ulnar pulse.  

Based upon the evidence, the Board finds that the veteran's 
service-connected disabilities do not preclude him from 
securing and following a substantially gainful occupation.  
According to the most recent VA examination, he has minimal 
to moderate loss of function of the right arm and hand; the 
veteran has completed four years of college.  The veteran has 
been able to work in the past, and the recent VA examination 
does not reflect any increase in the severity of his service-
connected disabilities.  While the veteran's disabilities may 
restrict his ability to work some manual labor jobs, there 
has been no showing that veteran would be unable to work in a 
job that he is capable of performing (in light of his 
education and experience) due solely to his service-connected 
disabilities.    

The RO determined that the veteran was not unemployable due 
to his service-connected disabilities and decided not to 
refer the case to the Director of Compensation and Pension 
for an extra-schedular determination.  The Board is in 
agreement with that assessment.  Because a preponderance of 
the evidence is against assigning a TDIU in this case, the 
benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to TDIU is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


